Case 20-34576-KLP   Doc 24   Filed 12/01/20 Entered 12/01/20 13:13:30   Desc Main
                             Document     Page 1 of 6
Case 20-34576-KLP   Doc 24   Filed 12/01/20 Entered 12/01/20 13:13:30   Desc Main
                             Document     Page 2 of 6
Case 20-34576-KLP   Doc 24   Filed 12/01/20 Entered 12/01/20 13:13:30   Desc Main
                             Document     Page 3 of 6
Case 20-34576-KLP   Doc 24   Filed 12/01/20 Entered 12/01/20 13:13:30   Desc Main
                             Document     Page 4 of 6
Case 20-34576-KLP   Doc 24   Filed 12/01/20 Entered 12/01/20 13:13:30   Desc Main
                             Document     Page 5 of 6
Case 20-34576-KLP   Doc 24   Filed 12/01/20 Entered 12/01/20 13:13:30   Desc Main
                             Document     Page 6 of 6
